DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.

3.	Claims 1, 15, 17, 27 have been amended.

4.	Claims 24, 26 have been canceled. 

5.	Claims 28, 29 have been added.

5.	Claims 1-23, 25, 27-29 are pending. 

Response to Arguments and Amendments
6.	Applicant’s arguments, see (page 1, 2 on remarks), filed 12/14/2020 with respect to the rejection(s) of claim(s) 1-23, 25, 27-29 under 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nathan Reuss (US 9811848).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claim 1-3, 5-7, 14-19, 25, and 27-29 are rejected under 35 U.S.C 103 as being unpatentable over Brian J. Murray (US 20180144302), in view of Nathan Reuss (US 9811848);and further in view of Jussi Myllymaki (US 9256852), hereinafter Myllymaki

	Regarding claim 1:

	Murray discloses a conveyance system the drone 102 may be configured to allow a remote operator to take over functions that can otherwise be controlled autonomously by the drone 120 (Murray, paragraph 15); a plurality of securable compartments that ae each configured to autonomously lock and unlock the package receptacle device 110 secures one or more packages 104 (Murray, paragraph 23); and  an autonomous vehicle is proposed comprising a transport body configured to travel to an identified location, a package retention device for securing one or more packages to the transport body, and provide access to the package retention device upon authentication of a recipient retrieving a package at the delivery destination (Murray, paragraph 5).
A personal identification reader one or more biometric identifiers or markers are extracted from the stored profile image and compared to biomarker identifiers extracted or obtained from an image taken of one or more persons present at the shipping location (Murray, paragraph 35).
At least one processor; and a memory storing instructions which, when executed by the at least one processor, cause the autonomous robot vehicle to, autonomously: travel to a destination location of the first individual navigating the autonomous package delivery device using the shipper location data to the shipping location is provided (Murray, paragraph 6).
 Capture, by the personal identification reader at the destination location, a personal identification object of the first individual  the authentication module 310 configures the one or more processors of the drone to access one or more remote camera or video feeds that capture the one or more individuals in close proximity to the drone waiting at the first destination the authorization module 310 transmits the image data corresponding to the one or more shippers and transmits the information to one or more remote servers or computers for analysis , such as facial recognition analysis (Murray, paragraph 37); and unlock the first of the securable compartment based on the determination using the authorization value , access is granted to the package receptacle as in step 212 . In one implementation, one or more processors of the drone are configured by an access module 312 to unlock the shipping receptacle (Murray, paragraph 39). However, Murray fails to disclose using the personal identification object, that an age of the first individual meets a predetermined threshold age for the first item; a first of the securable compartments configured to contain a first item for delivery to a first individual, a second of the securable compartments configured to contain a second item for delivery to a second individual; unlock the first of the securable compartments, but not the second of the securable compartments. 
Reuss teaches using the personal identification object, that an age of the first individual meets a predetermined threshold age for the first item using the login credentials, the gift verification module 240 verifies that the login credentials are correct for the user. Next, the gift verification module 240 determines whether the user may purchase the restricted gift based on characteristics of the user stored in the social network 140. Such characteristics may include, for example, information stated in the user's profile, such as age, location, or a permission granted by another user (e.g., a parental permission), which generally correspond to the limitation of the particular gift (Reuss, column 9, [lines 35-43]), and limitation of alcoholic sales may include that the receiving user must be over a threshold age, such as 21. One targeting criteria using this limitation for an advertisement of alcohol is to target users whose connections are having a 21.sup.st birthday within a threshold period number of days (Reuss, column 7, [lines 50-55]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Murray with that of Reuss in order to identify information about the recipient, restricted gift using a social networking system.
a first package corresponding to a first exchange destination can be secured in a first securable compartment of the autonomous box truck, and a plurality of packages corresponding to a second exchange destination can be secured in a second securable compartment of the autonomous box truck. A third securable compartment of the autonomous box truck remains empty in anticipation of receiving a package at the third destination (Myllymaki, column 4, [lines 20-28]), and further teaches a single access subsystem can be is shared by a plurality of compartments. When the recipient enters a PIN code or swipes a credit card, one or more compartments associated with the access subsystem unlock and the display window in the access subsystem shows the compartment number(s) so the recipient knows which compartment(s) to access (Myllymaki, column 4, [lines 5-59]; See also Figure 5). The recipient only can use his/her pin to access to his/her compartments and no other recipients’ compartments. Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Murray with that of Myllymaki in order to secure package delivery services to and from residences and business across the country (Myllymaki, column 1, [lines 10-15]),


	Regarding claim 2:
Murray discloses wherein the personal identification reader includes a camera and the personal identification object includes a government-issued photo identification card the profile data relating to the shipper or recipient may be in the form of a unique identification number, customer account, transaction number or other numerical or data identifier (Murray, paragraph 29).

	Regarding claim 3:
where a match is identified between the data provided by the recipient and the stored profile of the recipient , one or more processors are configured by an authorization submodule of the authentication module 310 to generate an authorization value (Murray, paragraph 46).

	Regarding claim 5:
	Murray discloses wherein the personal identification reader includes a camera and the personal identification object includes a face authentication module 310 to compare a stored image of the one or more authorized shippers with facial recognition data of a shipper present at the first destination (Murray, paragraph 35).

	Regarding claim 6:
	Murray discloses wherein in the determining, the instructions, when executed by the at least one processor, cause the autonomous robot vehicle to determine that the captured face matches previously stored face data of the first individual accessing , from one or more image devices , an image of one or more individuals present at the shipping location and authenticating the shipper by comparing the images to photos of authorized individual using one or more facial recognition modules configured as code executing in the processor . A successful comparison permits access by the shipper to the package securing device (Murray, paragraph 6).

	Regarding claim 7:
	Murray discloses further cause the autonomous robot vehicle to capture, at the destination location, a government-issued photo identification card, wherein in the determining, the instructions, when executed by the at least one processor, cause the autonomous robot vehicle to determine that the captured face matches information in the government-issued photo identification card the profile data relating to the shipper or recipient may be in the form of a unique identification number , customer account , transaction number or other numerical or data identifier . In a further implementation, the data relating to the shipper or recipient includes a digital photo of one or more persons considered to be an agent of the shipper as well as a matching personal identification number associated with the photo (Murray, paragraph 29).

	Regarding claim 14:
	Murray discloses wherein in the determining, the instructions, when executed by the at least one processor, further cause the autonomous robot vehicle to: transmit the personal identification object to a remote system for identity verification;-42-Attorney Docket No.: 2641-17 receive an indication from the remote system that the identity verification was verified; and determine that the personal identity object matches the identity of the first individual based on the indication received from the remote system one or more computers , such as remote computer 117 is configured to receive the shipper data and evaluate the inventory of available drones for capabilities ( e . g . lifting capacity , range etc. . ) suitable for delivering the packages . Once selected, the appropriate drone is dispatched by the remote computer 117 to the shipper’s location or a location identified by the shipper for acquisition of the package (Murray, paragraph 26), and further the authorization module 310 transmits the image data corresponding to the one or more shippers and transmits the information to one or more remote servers or computers for analysis, such as facial recognition analysis. Here, the authorization module 310 receives the authorization value or indicator representative that the shipper has been authorized from the remote server or computer 11 (Murray, paragraph 37).

Regarding claim 15:
             Claim 15 is rejected under the same reason set forth in rejection of claim 1.

Regarding claim 16:
             Claim 16 is rejected under the same reason set forth in rejection of claim 2.

Regarding claim 17:


Regarding claim 18:
             Claim 18 is rejected under the same reason set forth in rejection of claim 5.

Regarding claim 19:
             Claim 19 is rejected under the same reason set forth in rejection of claim 6.

Regarding claims 25 and 27:
Murray, Reuss and Myllymaki discloses wherein the personal identification reader comprises an image capture device and the personal identification object comprises at least one image of a face of the first individual, and wherein, in the determining, the instructions, when executed by the at least one processor, cause the autonomous robot vehicle to: verify that a birthdate on a government-issued photo identification card meets the predetermined threshold and determine that the age of the first individual meets the predetermined threshold only if the at least one image shows a live face that matches a face pictured on the government-issued photo identification card the authorization module 310 transmits the image data corresponding to the one or more shippers and transmits the information to one or more remote servers or computers for analysis, such as facial recognition analysis; a match is identified between the data provided by the recipient and the stored profile of the recipient, one or more processors are configured by an authorization submodule of the authentication module 310 to generate an authorization value (Murray, paragraph 37 and 46), and further identify user profile, user must be over a threshold age , such as 21 (Reuss, column 7, [lines 55-58]). Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Murray with that of Myllymaki in order to 

	
Regarding claim 28:
             Claim 28 is rejected under the same reason set forth in rejection of claim 1.

Regarding claim 29:
Murray and Reuss discloses wherein the first item comprises liquor restricted gift, a sale of alcoholic beverages (Reuss, column 2, [lines 54-55]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Murray with that of Reuss in order to identify information about the recipient, restricted gift using a social networking system.


8.	Claim 4 is rejected under 35 U.S.C 103 as being unpatentable over Brian J. Murray (US 20180144302), in view of Nathan Reuss (US 9811848), Jussi Myllymaki (US 9256852), and further in view of Benjamin Lee, D (US 9381890), hereinafter Lee.

Regarding claim 4:
	Murray discloses the authorization module 310 transmits the image data corresponding to the one or more shippers and transmits the information to one or more remote servers or computers for analysis, such as facial recognition analysis (Murray, paragraph 37), but fails to disclose wherein the personal identification reader includes a fingerprint scanner and the personal identification object includes a fingerprint. Lee teaches processor configured to scan finger positioned over a vehicle fingerprint scanner upon depression of a push-to-start (PTS) button to obtain a fingerprint Scan. The processor is further configured to compare the fingerprint scan to authorized driver fingerprints saved in the vehicle (Lee, column 2, [lines 4-9]). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of Lee in order to prevent unauthorized access to secure data. 

9.	Claim 8 is rejected under 35 U.S.C 103 as being unpatentable over Brian J. Murray (US 20180144302), in view of Nathan Reuss (US 9811848) and Jussi Myllymaki (US 9256852); and further in view of Syrus C. Nemat-Nasser (US 8744642), hereinafter Nasser. 

	Regarding claim 8:
	Murray discloses the data relating to the shipper or recipient includes a digital photo of one or more persons considered to be an agent of the shipper as well as a matching personal identification number associated with the photo (Murray, paragraph 29). But fails to disclose transmit the captured face to a remote human operator; and receive an indication, from the remote human operator, that the captured face matches the identity of the first individual. However, Nasser teaches human reviews images associated with multiple face data sets and determines that all the faces represent the same driver (Nasser, column 7, [lines 30-31]). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of Nasser in order to monitoring driving data such as driver behavior (Nasser, column 1, [lines 11]).



10.	Claims 9-11, 20-21 are rejected under 35 U.S.C 103 as being unpatentable over Brian J. Murray (US 20180144302), in view of Nathan Reuss (US 9811848) and Jussi Myllymaki (US 9256852); and further in view of Felix Chow (US 9619723), hereinafter Chow. 

Regarding claim 9:
the authentication module 310 configures the one or more processors of the drone to access one or more remote camera or video feeds that capture the one or more individuals in close proximity to the drone waiting at the first destination (Murray, paragraph 36). But fails to disclose further comprising a sensor system using at least one of LiDAR or RADAR, wherein the instructions, when executed by the at least one processor, further cause the autonomous robot vehicle to: capture the face, by the sensor system at the destination location, to provide sensor face data; and determine that the face is a three-dimensional face based on the sensor face data. Chow teaches the personal identification and authentication system comprises at least machine instructions for rendering and controlling a graphical user interface displayed on the electronic display screen, machine instructions for controlling the camera for capturing images and videos, and machine instructions for per forming the face recognition and facial expression analysis, movement tracking, and 3D perspective computational algorithms (Chow, column 4, [lines 52-69]). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of Chow in order to provide a method and a system of personal identification and authentication using facial expression that can prevent photo spoofing and facemask spoofing, and capable of effectively detecting whether the Subject is a living person (Chow, column 2, [lines 51-57]).

	Regarding claim 10:
	Murray and Chow disclose when executed by the at least one processor, further cause the autonomous robot vehicle to: capture, by the camera at the destination location, the face at a different angle; and determine that the face is a three-dimensional face based on parallax effects of the face, wherein the parallax effects are based on the captured face and the captured face at the different angle two images of the Subject’s face are used to calculate the 3D points of facial landmarks (e.g. eyes 601, nose 602, and mouth corners 603) in order to determine whether the facial points lie on the same 3D spatial plane. The two images are selected such that they show the face being image-captured at slightly different view angles of the camera due to the movement of the subject’s face (or head) from one position to another while two images are being taken (Chow, column 6, [lines 45-54]). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of Chow in order to provide a method and a system of personal identification and authentication using facial expression 

	Regarding claim 11:
	Murray and Chow disclose when executed by the at least one processor, further cause the autonomous robot vehicle to: request a facial movement; capture the facial movement; and determine that the face is a live face based on the captured facial movement detecting whether the Subject is a living person, including requiring the Subject to make multiple facial expressions and movements during an identification session and allowing the system to detect and capture the multiple frames of facial expressions and movements for matching (Chow, column 2, [lines 8-13]). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of Chow in order to provide a method and a system of personal identification and authentication using facial expression that can prevent photo spoofing and facemask spoofing, and capable of effectively detecting whether the Subject is a living person (Chow, column 2, [lines 51-57]).

Regarding claim 20:
             Claim 20 is rejected under the same reason set forth in rejection of claim 10.

Regarding claim 21:
             Claim 21 is rejected under the same reason set forth in rejection of claim 11.

11.	Claims 12, 13, 22, 23 are rejected under 35 U.S.C 103 as being unpatentable over Brian J. Murray (US 20180144302), in view of Nathan Reuss (US 9811848) and Jussi Myllymaki (US 9256852); and further in view of Neil S. Davey (US 9043012), hereinafter Davey.

Regarding claim 12:
	Murray discloses wherein the first item for delivery to the first individual provide access to the package retention device upon authentication of a recipient retrieving a package at the delivery destination (Murray, paragraph 5), but fails to disclose prescription drug for an individual named in a the same customer would present a prescription note indicating a valid doctor's practice and the drugs that need to be dispensed. The robot would then retrieve the bottle that matches the specifications and hand them over to the customer (Davey, column 7, [lines 40-45]), and further If the names on the database and ID card match, the robot checks to make sure that the photo on the identification matches the image of the customer. The robot's basis for identification is the cloud network entry provided by the doctor (Davey, column 10, [lines 40-43]). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of Davey in order to secure delivery location and transport the medications in a secure manner (Davey, column 14, [lines 1-2]).

	Regarding claim 13:
	Murray and Davey disclose wherein the instructions, when executed by the at least one processor, further cause the autonomous robot vehicle to obtain additional verification by requesting, at the destination location, responses to prompts for information regarding at least one of: a prescribing physician, a pharmacist, a medication, or a medical history the robot communicates autonomously with a physician (also referred herein as doctor) or an assistant directly or via an intermediary; the robot interacts with an inventory of goods and browses the inventory of goods to determine if a prescribed medication is available in the pharmacy; if the prescribed medication is available in the pharmacy, the robot interacts with a medication dispenser, using the internal mapping to fill a container with the prescribed medication (Davey, column 2, [lines 50-58]). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of Davey in order to secure delivery location and transport the medications in a secure manner (Davey, column 14, [lines 1-2]).

Regarding claim 22:
             Claim 22 is rejected under the same reason set forth in rejection of claim 12.


             Claim 23 is rejected under the same reason set forth in rejection of claim 13.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556. The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nickerson Jeffrey L can be reached on (469) 295-9235.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either obtained from either Private PAIR or Public PAIR. Status information for unpublished application is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov . Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automatic information system, call 800-786-9199 (In USA or CANADA) or 571-272-1000.
/THANH H LE/Examiner, Art Unit 2432                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491